Citation Nr: 0419681	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for diabetes type II, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for impotency, 
currently evaluated as 0 percent disabling.

4.  Entitlement to an increased rating for peripheral 
neuropathy of both lower extremities, currently evaluated as 
10 percent disabling.

5.  Entitlement to an effective date prior to March 15, 1995 
for the award of a 60 percent disability rating for the 
service-connected low back disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from October 1966 to 
October 1968.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, and Huntington, West Virginia.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the present case, the Board finds that VA's duty, as set 
forth in 38 U.S.C.A. 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § § 19.75, 19.96 (2003), has not been fulfilled.  
Specifically, in a VA form 21-4138 (Statement in Support of 
Claim) received in June 2004, the veteran expressed a desire 
to appear at a hearing at the local RO before a Veterans Law 
Judge.  However, it does not appear that such a hearing has 
been scheduled or held.  

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled to appear 
at a hearing before a Veterans Law Judge 
traveling to the RO, as soon as it is 
practicable.  All correspondence 
pertaining to this matter should be 
associated with the claims folder. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to comply with due process 
requirements. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




